                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID L. MARTIN,                              )
                                              )
            Petitioner,                       )
                                              )
      vs.                                     )       Case No. 4:18CV00427 ERW
                                              )
JEFF NORMAN,                                  )
                                              )
            Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner David Lee Martin’s Pro Se Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody [1].

I.     BACKGROUND

       Petitioner David Lee Martin (“Petitioner”) was convicted by jury on six counts of child

molestation, two counts of victim tampering, and three counts of third-degree assault.

Subsequently, Petitioner was sentenced as a persistent sexual offender to life imprisonment for

the child molestation offenses, fifteen years imprisonment for the victim tampering offenses, and

fifteen days for the third-degree assault offenses, all sentences to run concurrently.

       On direct appeal, Petitioner’s convictions and sentences were affirmed. The appellate

court issued its mandate on July 10, 2015. On July 16, 2015, Petitioner timely filed a pro se

motion pursuant to Rule 29.15. On July 24, 2015, the post-conviction motion court (“the motion

court”) appointed a public defender to represent Petitioner. Accordingly, any amended motion

was due by September 22, 2015. See Rule 29.15(g). On October 15, 2015, Petitioner requested

an extension of time to file an amended motion, but the motion was not ruled on by the motion

court. On October 22, 2015, Petitioner filed an amended motion.



                                                  1
        On October 26, 2015, the motion court issued an order observing post-conviction counsel

had not filed a timely amended motion. The motion court stated there was a presumption of

abandonment, and it ordered counsel to “file a written statement, not later than November 27,

2015, providing an explanation of counsel’s failure to file either an amended motion or a Rule

29.15(e) statement.”

        On November 27, 2015, counsel filed a response. Based on the facts alleged in counsel’s

response, the motion court found Petitioner had been abandoned by counsel, i.e., counsel’s

failure “to file a timely amended motion was not the result of the negligent or intentional conduct

of Petitioner.” The motion court permitted the untimely filing of the amended motion.

        On August 2, 2016, the motion court granted relief on Petitioner’s claim trial counsel was

ineffective for failing to object to sentencing as a persistent sexual offender; the court ordered

“[t]he designation of Petitioner as a persistent sexual offender [be] . . . stricken from the

judgment” in his criminal case. The court denied the remainder of Petitioner’s claims. On

October 6, 2015, Petitioner filed the instant petition for writ of habeas corpus under 28 U.S.C. §

2254.

        The Missouri Court of Appeals, Eastern District, described the facts of Petitioner’s

convictions as follows:

        Defendant does not challenge the sufficiency of the evidence to support his convictions.
        The facts relevant to this appeal are as follows. The State charged Defendant with seven
        counts of first-degree child molestation, two counts of victim tampering, and three counts
        of third-degree assault. Each count related to eleven-year-old victim S.P. and to the
        timeframe of January 1, 2011 to April 30, 2011. The charges for the child molestation
        counts alleged Defendant touched S.P.’s genitals and breasts through her clothing. The
        charges for the victim tampering counts alleged Defendant purposely prevented or
        dissuaded S.P. from making any report of first-degree child molestation to authorities.
        Finally, the charges for the third-degree assault counts alleged, (1) Defendant knowingly
        caused physical contact with S.P. by touching her genitals or breasts through her clothing,
        by kissing her, and by slapping her on the rear; and (2) Defendant knew S.P. would
        regard such conduct as offensive or provocative.


                                                  2
ECF No. 21-5, pg. 696. 1

II.     STANDARD

        “A state prisoner who believes that he is incarcerated in violation of the Constitution or

laws of the United States may file a petition for writ of habeas corpus in federal court pursuant to

28 U.S.C. § 2254.” Osborne v. Purkett, 411 F.3d 911, 914 (8th Cir. 2005). In order for a federal

court to grant an application for a writ of habeas corpus brought by a person in custody by order

of a state court, the petitioner must show the state court decision:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or (2) resulted in a decision that was based on an
        unreasonable determination of the facts in light of the evidence presented in the
        State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). A determination of a factual issue made by a state court is presumed

to be correct unless the petitioner successfully rebuts the presumption of correctness by clear and

convincing evidence. Id. at § 2254(e)(1).

        A state court’s decision is “contrary to” clearly established Supreme Court precedent “if

the state court either ‘applies a rule that contradicts the governing law set forth in [Supreme

Court] cases’ or ‘confronts a set of facts that are materially indistinguishable from a decision of

[the] Court and nevertheless arrives at a result different from [the] precedent.’” Penry v.

Johnson, 532 U.S. 782, 792 (2001) (citing Williams v. Taylor, 529 U.S. 362, 405–406 (2000)).

An unreasonable application of clearly established Supreme Court precedent is found where the

state court identifies the correct governing legal principle but unreasonably applies that principle

to the facts of the case. Ryan v. Clark, 387 F.3d 785, 790 (8th Cir. 2004). Finally, a state court

decision may be considered an unreasonable determination of the facts “only if it is shown that
1
 These facts are taken directly from the Court of Appeals Memorandum affirming Petitioner’s conviction on direct
appeal. A state court’s determination of a factual issue shall be presumed to be correct. 28 U.S.C. § 2254(e).

                                                        3
the state court’s presumptively correct factual findings do not enjoy support in the record.” Id.

III.   DISCUSSION

       Petitioner asserts multiple claims in his petition: (1) Petitioner’s Equal Protection Clause

rights were violated by the prosecutor’s use of peremptory challenges; (2) The trial court erred

by overruling two defense objections to the prosecutor’s closing arguments; (3) Petitioner

received ineffective assistance of counsel for five different reasons; (3a) Counsel was ineffective

for allowing trial court to find Petitioner had been previously convicted of an offense under

chapter 566; (3b) Appellate counsel was ineffective because they failed to brief the putative error

of the previous conviction under chapter 566 on appeal; (3c) Trial counsel was ineffective

because they should have requested the trial court give an instruction for second-degree child

molestation as a lesser-included offense; (3d) Trial counsel was ineffective because they did not

object to the prosecutor testifying at trial; and (3e) Trial counsel was ineffective because they did

not advocate for a mistrial at two points in the trial. The Court will address each claim as

follows.

       A.      Procedurally Defaulted Claims

       Claims 1 and 2 of Petitioner’s motion are procedurally defaulted and must be dismissed.

Petitioner must first raise each claim presented in his federal habeas petition in state court

proceedings. Interiano v. Dormire, 471 F.3d 854, 856 (8th Cir. 2006). Claims not presented in

state court proceedings, and for which there is no remaining state court remedy, are defaulted. Id.

To overcome a procedural default, a petitioner must show cause for not presenting the claim in

state court, and prejudice from the failure, or a fundamental miscarriage of justice. Storey v.

Roper, 603 F.3d 507, 523 (8th Cir. 2010). Cause for a procedural default ordinarily occurs when

the petitioner can show “some objective factor external to the defense impeded counsel’s efforts



                                                  4
to comply with the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). In

order to establish a fundamental miscarriage of justice, a petitioner must present “new reliable

evidence that he was innocent of the crime of which he was convicted.” Storey, 603 F.3d at 524.

       Claims 1 and 2 were not raised by Petitioner in either his PCR motion or his PCR appeal.

Therefore, they are procedurally defaulted and must be dismissed. See Storey, 603 F.3d at 523

(“Storey did not appeal this finding in his state post-conviction appeal, and it is therefore

procedurally defaulted.”).

       Claims 1 and 2 would not otherwise be dismissed if Petitioner could show cause and

prejudice for not presenting the claims in state court or if he can show existence of a fundamental

miscarriage of justice. Petitioner cannot establish either option. He has presented no new

evidence he is innocent of the crime for which he was convicted and he has not presented any

external factors which impeded his ability to present his claims to the state court. Petitioner has

not overcome the procedural default of these claims, and they will be dismissed.

       B.      Non-Cognizable Claims – Claims 3b and 3d

               1.    Claim 3b

       In claim 3b, Petitioner asserts he was denied effective assistance of post-conviction

counsel in violation of the Fifth, Sixth, and Fourteenth Amendments of the United States

Constitution because his PCR counsel did not brief the putative error of the trial court finding

Petitioner had been convicted of an offense under Chapter 566. “See § 566.067.2(2), RSMo

Cum. Supp. 2013.” There is no federal constitutional right to post-conviction counsel. Cox v.

Burger, 398 F.3d 1025, 1030 (8th Cir. 2005). Thus, it is not a ground for habeas relief. Id. See

also 28 U.S.C. § 2254(i) (“The ineffectiveness or incompetence of counsel during Federal or

State collateral post-conviction proceedings shall not be a ground for relief in a proceeding



                                                  5
arising under section 2254.”). Because Petitioner’s claim is not cognizable in federal court, it

will be dismissed.

               2.    Claim 3d

       Claim 3d of Petitioner’s Motion is not cognizable in federal court. The United States

Supreme Court has held “federal habeas corpus relief does not lie for errors of state law” and “it

is not [the] province of a federal habeas court to reexamine state-court determinations on state-

law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (quoting Lewis v. Jeffers, 497

U.S. 764, 780 (1990) and citing Pulley v. Harris, 465 U.S. 37, 41 (1984)). Because the

admission or exclusion of evidence is primarily a question of state law, an evidentiary

determination rarely gives rise to a federal question reviewable in a habeas petition. Scott v.

Jones, 915 F.2d 1188, 1190-91 (8th Cir. 1990); Johnson v. Steele, No. 4:11CV01022 SNLJ, 2014

WL 4627174, at *7 (E.D. Mo. Sept. 12, 2014). Federal courts “may not review evidentiary

rulings of state courts unless they implicate federal constitutional rights.” Evans v. Luebbers,

371 F.3d 438, 443 (8th Cir. 2004) (citing Estelle, 502 U.S. at 68).

       “A state court’s evidentiary ruling is a matter of state law, and we may examine the

ruling in a habeas petition only to determine whether the asserted error denied due process.”

Bailey v. Lockhart, 46 F.3d 49, 50 (8th Cir. 1995). “A state court’s evidentiary rulings can form

the basis for habeas relief under the due process clause only when they were so conspicuously

prejudicial or of such magnitude as to fatally infect the trial and deprive the defendant of due

process.” Osborne v. Purkett, 411 F.3d 911, 917 (8th Cir. 2005) (quoting Parker v. Bowersox, 94

F.3d 458, 460 (8th Cir. 1996)). To constitute a due process violation, an evidentiary mistake

must be “so egregious that [it] fatally infected the proceedings and rendered [Petitioner’s] entire

trial fundamentally unfair.” Anderson v. Goeke, 44 F.3d 675, 679 (8th Cir. 1995).



                                                 6
          Claim 3d challenges the trial court’s decision to admit testimony, which is a state law

question. Petitioner has not alleged the trial court’s rulings were so conspicuously prejudicial or

of such magnitude as to fatally infect the trial and deprive Petitioner of due process. Claim 3d

will be dismissed.

          C.     Claims Entitled to Deference – Claims 3a, 3c, and 3e

          Claims 3a, 3c, and 3e Petitioner raised in each of his state court proceedings. To gain

federal habeas relief on these claims, Petitioner must show the state court’s decisions on these

claims were contrary to, or involved an unreasonable application of, clearly established federal

law, or resulted in a decision based on an unreasonable determination of the facts. 28 U.S.C. §

2254(d)(1)-(2).

                 1.      Claim 3a

          In claim 3a, Petitioner asserts counsel was ineffective in violation of the Fifth, Sixth, and

Fourteenth Amendments of the United States Constitution when his counsel failed to “object to

the Court finding that the state met [its] burden to impose enhanced sentence for the child

molestation in the first degree charges.” He asserts the motion court clearly erred because he

proved at the evidentiary hearing “that the State had not met its burden of proving” at trial

whether he had been previously “convicted of an offense under Chapter 566 of the Revised

Statutes of Missouri.” This is the same claim Petitioner raised in his PCR motion and his PCR

appeal.

          The motion court denied Petitioner’s PCR motion for the following reasons:

          To prevail on an ineffective assistance of counsel claim, a movant must show that
          counsel’s performance did not meet the same degree of skill, care, and diligence of a
          reasonably competent attorney and that movant was thereby prejudiced. To demonstrate
          prejudice movant must establish that but for counsel’s errors there is a reasonable
          probability that the outcome of the trial would have been different. A movant bears a
          heavy burden when attempting to show that counsel was ineffective. The state confessed


                                                    7
       this claim at the beginning of the evidentiary hearing. The court will order that the
       persistent sexual offender finding be stricken from the sentence and the judgement in
       Cause No. 1122-CR02978-01. This claim does not require any further relief as the
       judgement form does not indicate that any of Mr. Martin’s sentences are to be served
       without the possibility of parole.

ECF No. 21-6, pgs. 782 (internal citations omitted). Similarly, the appellate court, in affirming

the PCR motion court’s denial of Petitioner’s claims, held:

       Section 566.067 provides that, for any person who commits first-degree child
       molestation, if “[t]he victim is a child less than twelve years of age and . . . the actor has
       previously been convicted of an offense under this chapter” then “such person shall serve
       his or her term of imprisonment without eligibility for probation or parole.” The trial
       court cited Movant’s stipulation to a prior conviction for sodomy as justification for
       denying Movant eligibility for probation or parole on his sentences for first-degree child
       molestation. Movant claims that the denial was improper because the trial court did not
       clearly accept the stipulation and failed to make a specific finding that Movant had been
       convicted of an offense under Chapter 566 as contemplated in the statute. The sentencing
       transcript reveals the following exchange:

       Court: . . . The first thing I'd like to attend to is the allegations made by the State that the
       defendant is a persistent offender and that the defendant has been convicted of sodomy.
       From my understanding, Ms. Llewellyn, is the defendant will stipulate to that.
       Counsel: Yes, Your Honor.
       Court: Let's go over this more specifically. Mr. Martin, the State has alleged that on
       January 12th, 1999, you pled guilty to the felony of distributing, delivering, or
       manufacturing a controlled substance. I guess that's your allegation. It's a little hard to
       read or attempt controlled substance. It's really not quite grammatical. State: Actually
       that's a different matter than the one I have a certified copy of. I would request
       permission to amend by interlineation. I have a certified copy of a different one from
       Cole County.
       ...
       Court: All right. Mr. Martin, the State has alleged that on August 21st, 2006, you were
       found guilty of the felony of distributing a controlled substance in Cause No.
       04CR324826-01 in the Circuit Court of Cole County, State of Missouri, and that on
       October 8th, 1985, you pled guilty to the felony of sodomy in the Circuit Court of St.
       Louis County in Cause No. 21CCR-512554; is that true?

       Movant: Yes, sir.

       Court: Those crimes were committed on different dates, weren't they? The sodomy crime
       was committed on a different date than the drug crime, right?
       Movant: Yes, sir.
       Court: You had different lawyers? You had lawyers in both those cases?
       Movant: Yes, public defender.


                                                  8
       Court: All right. The Court finds then beyond a reasonable doubt that on August 21st,
       2006, the defendant was found guilty of distributing a controlled substance, and that on
       October 8th, 1985, the defendant pled guilty to the felony of sodomy. He had lawyers in
       both cases. The crimes were committed on different dates, and the Court concludes then
       the defendant is a prior offender and a persistent offender. These findings are made under
       a standard of beyond a reasonable doubt.
       ...
       Movant contends that the foregoing record is not sufficient proof of a prior conviction of
       an offense under Chapter 566 so as to justify denial of probation or parole. Rather,
       Movant claims that the trial court did not accept Movant’s stipulation to a conviction for
       sodomy because it “engaged in further inquiry, and ultimately made findings of fact and
       conclusions of law beyond a reasonable doubt based on that inquiry with significantly
       different results.” The State argues that Movant’s trial counsel stipulated to a conviction
       for sodomy, an offense that has been included in Chapter 566 since 1979, and that the
       trial court “eliciting more information did not indicate a rejection of the stipulation.”

       We conclude that the motion court did not clearly err in determining that Movant had
       stipulated to a prior conviction of sodomy. The sentencing transcript shows that a
       stipulation occurred when counsel replied in the affirmative to the court’s question as to
       whether Movant would stipulate that he had been convicted of sodomy:

       Court: . . . The first thing I'd like to attend to is the allegations made by the State that the
       defendant is a persistent offender and that the defendant has been convicted of sodomy.
       From my understanding, Ms. Llewellyn, is the defendant will stipulate to that.

       Counsel: Yes, Your Honor.
       ...
       Although the State bears the burden of proving beyond a reasonable doubt that a
       defendant has the requisite prior convictions to justify denial of the possibility for
       probation or parole, Movant’s stipulation to the sodomy conviction relieved the State of
       that burden. Movant also contends that the trial court’s finding that Movant “pled guilty
       to the felony of sodomy” is insufficient to show a previous conviction under Chapter 566,
       because a guilty plea does not always result in a conviction. We disagree. A trial court’s
       failure to make required findings before sentencing is a procedural error and does not
       affect the validity of the judgment so long as the record reflects the presence of sufficient
       evidence to have permitted the finding prior to sentencing. Movant’s stipulation prior to
       sentencing constitutes sufficient evidence of a conviction under Chapter 566. Regardless,
       Movant suffered no prejudice from the trial court’s failure to make specific findings: the
       post-conviction evidentiary hearing transcript shows that the State produced a certified
       copy of Movant’s 1985 sodomy conviction and the motion court found that “the State
       produced uncontroverted evidence demonstrating that [Movant] had been convicted of
       sodomy.” Therefore, Movant was not sentenced in excess of the maximum sentence
       authorized by law. Point I is denied.

ECF No. 21-10, pgs. 961-963 (internal citations omitted).



                                                  9
        The PCR motion court and the appellate court correctly applied federal law in denying

Petitioner’s claim for error in the trial court’s finding and in the trial counsel’s failure to object to

this finding. In order to establish ineffective assistance of counsel, an individual must show

counsel made an unreasonable error and the error prejudiced the defense, meaning there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 688 (1984). The purported

failures Petitioner raises do not rise to this level and therefore do not constitute ineffective

assistance of counsel. Accordingly, this claim will be denied.

                2.     Claim 3c

        In claim 3c Petitioner asserts counsel was ineffective in violation of the Fifth, Sixth, and

Fourteenth Amendments of the United States Constitution when his counsel failed to request

instructions for a lesser-included offense. According to Petitioner, had counsel not committed

the alleged error “he had a real chance of being found guilty” of the lessor offense of the child-

molestation counts.

        The motion court denied Petitioner’s PCR motion for the following reasons:

        The decision whether to request a lesser-included offense instruction is a tactical
        decision. Where counsel makes an objectively reasonable decision not to request a lesser
        included offense instruction, there is no ineffectiveness of counsel. Counsel cannot be
        ineffective for failing to request a lesser included offense instruction where the defense is
        innocence, as a counsel has no duty to request an instruction that would undermine the
        theory of the case.

        The difference between child molestation 1st degree and child molestation 2nd degree is
        that the age of the victim in the former is less than 14 years and that the age of the victim
        of the latter is less than 17. Compare section 566.0671.1 RSMo with section 566.068.1
        RSMo. The theory of defense as articulated in Ms. Llewellyn’s argument was that Mr.
        Martin was himself the victim of a false accusation and that the sexual act never
        occurred-not anything to do with the age of the victim. Ms. Llewellyn testified at the
        evidentiary hearing the defense was that Mr. Martin did not commit the crime so there
        was no reason to request an instruction on a lesser included offense. She said such an
        instruction would have allowed the jury to find Mr. Martin guilty of the lesser crime


                                                   10
       when he claimed he was not guilty of anything. Ms. Llewellyn was certainly entitled to
       make a judgement that arguing about the victim’s age would have undercut her argument
       that the accusation was false.

       The court concludes that Ms. Llewellyn was not ineffective as counsel failing to request
       instruction submitting the lesser included offense of child molestation 2nd degree.

ECF No. 21-6, pgs. 785, 786 (internal citations omitted). Similarly, the appellate court, in

affirming the PCR motion court’s denial of Petitioner’s claim held:

       On appeal, Movant argues that, because courts are required to submit any properly
       requested lesser-included offenses to the jury, trial counsel had no reasonable justification
       for failing to request the instruction. Movant relies heavily on the Missouri Supreme
       Court’s holdings in State v. Jackson, 433 S.W.3d 390 (Mo. banc 2014) and State v.
       Pierce, 433 S.W.3d 424 (Mo. banc 2014), for the proposition that the trial court was
       required to submit the instruction. However, the appropriate standard of review was set
       forth in McCrady v. State, 461 S.W.3d 443 (Mo. App. E.D. 2015), where this court held:
       To prevail on a claim that counsel [provided] ineffective assistance for failing to request a
       lesser-included offense instruction, the movant must show that the evidence would have
       required the trial court to submit the instruction had one been requested, that the decision
       not to request the instruction was not reasonable trial strategy, and that prejudice resulted.
       Trial counsel is presumed effective and the movant has the burden to show otherwise. Id.
       at 448 (citations and quotations omitted).

       Furthermore, “[e]ven where the evidence supports the submission of a lesser-included
       offense instruction, Movant must still overcome the presumption that counsel’s decision
       not to request the instruction was reasonable trial strategy.” Id. “An objectively
       reasonable choice by counsel not to submit an instruction does not constitute ineffective
       assistance of counsel.” Id. At 449-50. Movant claims that counsel’s decision not to
       request the instruction was not reasonable trial strategy because counsel’s only
       justification was: “If he says he did not commit the crimes and he gets convicted of a
       lesser, I suppose he would argue I was ineffective for submitting a lesser offense giving
       the jury something to convict him of when he said he didn’t commit a crime at all.”
       However, Movant overlooks counsel’s earlier testimony that “I believe our defense was
       that he did not commit the crime at all. I would not have submitted a lesser offense if it
       was an all or nothing proposition.” This court has held that the decision to pursue an “all
       or nothing” defense is reasonable trial strategy, and counsel need not request an
       instruction that undermines or is inconsistent with the defense theory. McCrady, 461
       S.W.3d at 450, 451. Therefore, when the “all or nothing” defense theory of innocence is
       presented at trial, a decision by counsel not to request a lesser-included offense
       instruction is a reasonable strategy. Id. Because the defense theory presented here was
       that Movant had not committed child molestation at all, counsel was not ineffective for
       deciding not to request the instruction for second-degree child molestation. Accordingly,
       Movant has failed to show that counsel’s decision not to request the lesser-included
       offense instruction was anything other than reasonable trial strategy.


                                                11
       Movant further claims that “the fact that [Movant] was found guilty of the greater offense
       does not mean there was no prejudice from this failure to instruct.” However, because
       Movant has not shown that counsel’s performance fell below an objective standard of
       reasonableness, we need not address the prejudice prong. Point III is denied.

ECF No. 21-10, pgs. 965, 966 (internal citations omitted).

       The PCR motion court and the appellate court correctly applied federal law in denying

Petitioner’s claim for ineffective assistance of counsel. In order to establish ineffective assistance

of counsel, an individual must show counsel made an unreasonable error and the error prejudiced

the defense, meaning there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. Strickland v. Washington, 466

U.S. 688 (1984). “Reasonable choices of trial strategy, no matter how ill-fated they appear in

hindsight, cannot serve as a basis for a claim of ineffective assistance.” Anderson v. State, 196

S.W.3d 28, 33 (Mo. 2006). “The choice of one reasonable trial strategy over another is not

ineffective assistance.” McLaughlin v. State, 378 S.W.3d 328, 337 (Mo. 2012). The state courts’

decision in entitled to deference. Therefore, this claim will be denied.

               3.     Claim 3e

       In claim 3e, Petitioner asserts he was denied effective assistance of counsel in violation

of the Fifth, Sixth, and Fourteenth Amendments of the United States Constitution, because his

trial counsel failed to object at two points in the trial. The first point was when the jury saw a

video of an interview of the victim where she referred to another sexual incident but did not

name the perpetrator, and made a reference to the Petitioner smoking crack. The second was

when two members of the jury saw Petitioner in shackles and under guard during the trial.

       The PCR motion court denied Petitioner’s claim and stated:

       The decision as to whether or not to request a mistrial is a matter of trial strategy. If the
       trial is going well for the defendant, considering all of the circumstances, it may not be in


                                                 12
       the defendant’s interest to obtain a new trial that might not go as well. Ms. Llewellyn
       testified at the evidentiary hearing that she initially moved for a mistrial and then
       withdrew the request after thinking it over. She weighed whether the trial was going
       favorably enough for Mr. Martin and whether what the jury had actually heard was more
       harmful. She decided to go with the jury that had been selected because she thought the
       trial was going favorably for the defense. This was trial strategy.

       The court concludes that Ms. Llewellyn was not ineffective as counsel for failing to move
       for a mistrial after the jury heard evidence that Mr. Martin had smoked crack and
       previously molested the victim.

ECF No. 21-6, pgs. 787, 788. The appellate court affirmed the motion court’s ruling, finding:

       In the first instance, jurors were exposed to a section of the CAC interview video in
       which the victim referenced another sexual incident to which the she had been exposed
       but did not name the perpetrator, as well as a reference to Movant smoking crack.
       Movant claims that counsel should not have withdrawn her motion for a mistrial after the
       trial court cautioned her that it might grant it. “Reasonable choices of trial strategy, no
       matter how ill-fated they appear in hindsight, cannot serve as a basis for a claim of
       ineffective assistance.” Anderson v. State, 196 S.W.3d 28, 33 (Mo. 2006). “The choice of
       one reasonable trial strategy over another is not ineffective assistance.” McLaughlin v.
       State, 378 S.W.3d 328, 337 (Mo. 2012). Here, the record shows that Movant’s
       experienced trial lawyer had to decide whether to advocate for a mistrial, beginning the
       trial process over again with an unknown jury pool, or continue the trial when jurors had
       heard 10-15 seconds of a CAC tape with unclear audio. At the evidentiary hearing on the
       post-conviction relief motion, trial counsel described in detail the rationale behind her
       decision not to pursue a mistrial: In thinking it through, I had to decide whether or not the
       way the case was going at that point it would be beneficial to us to ask for a mistrial and
       have to retry it, or whether or not I thought it was favorable enough -- what was going on
       was favorable enough to us, and whether or not the portion that the jury actually heard
       I guess would do more harm than what I thought the jury's favorable rating was. So in the
       entire analysis, I decided it was better to go with the jury we had, because I thought the
       case was going favorably for us. I withdrew my motion.

       The trial transcript also reflects that during a bench conference following the playing of
       the unredacted CAC video, counsel gave the same rationale for withdrawing her motion.
       Movant therefore fails to overcome the “strong presumption that counsel provided
       competent representation[.]” Worthington v. State, 166 S.W.3d at 573. The motion court
       did not clearly err in finding that trial counsel was not ineffective for failing to pursue a
       mistrial after the jury heard the unredacted video.

       In the second instance, the trial court’s bailiff reported that two jurors had seen him
       escorting Movant in handcuffs. Movant argues that counsel was ineffective for failing to
       move for a mistrial upon the bailiff’s notification, relying on Deck v. Missouri, 544 U.S.
       622 (2005), to support his contention that a violation of due process results when jurors
       see a defendant shackled. At the evidentiary hearing on this motion, counsel testified that


                                                13
       although, in general, exposure to a defendant in handcuffs could prejudice the jury, her
       decision whether to request a mistrial in a given case would depend on strategy and how
       the trial was going. Here, counsel’s decision to not request a mistrial was within the
       bounds of reasonable trial strategy.

       The motion court found no prejudice to Movant from counsel’s decision not to move for
       a mistrial. Indeed, a “well settled line of Missouri case law” holds that “a brief
       inadvertent exposure to the jury of a handcuffed defendant . . . cannot be said to result in
       prejudice.” State v. Swopes, 343 S.W.3d 705, 710 (Mo. App. W.D. 2011) (citations and
       quotations omitted). The motion court did not clearly err. Point V is denied.

ECF No. 21-10, pgs. 969, 970 (internal citations omitted).

       The PCR motion court and the appellate court correctly applied federal law in denying

Petitioner’s claim for ineffective assistance of counsel. “Reasonable choices of trial strategy, no

matter how ill-fated they appear in hindsight, cannot serve as a basis for a claim of ineffective

assistance.” Anderson v. State, 196 S.W.3d 28, 33 (Mo. 2006). “The choice of one reasonable

trial strategy over another is not ineffective assistance.” McLaughlin v. State, 378 S.W.3d 328,

337 (Mo. 2012). The decision made by Petitioner’s trial attorney was one of reasonable strategy

and therefore, does not constitute ineffective counsel. The state court’s decisions are entitled to

deference. Thus, the claim will be denied.

IV.    CERTIFICATE OF APPEALABILITY

       The Court finds Petitioner has not made a substantial showing of the denial of a

constitutional right, as is required before a certificate of appealability can issue. See Cox v.

Norris, 133 F.3d 565, 569 (8th Cir. 1997) (explaining that a Asubstantial showing@ is a showing

the Aissues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings@). Therefore, the Court shall not issue a certificate of

appealability as to any claims raised in Petitioner=s § 2254 Motion.



Accordingly,


                                                  14
       IT IS HEREBY ORDERED, ADJUDGED and DECREED that David L. Martin’s,

Pro Se Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

[1] is DENIED. Petitioner David L. Martin’s, Petition is DISMISSED, with prejudice.

       So ordered this 18th of July, 2019.



                                             ________________________________
                                             E. RICHARD WEBBER
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                              15
